                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

SORRELL HOLDINGS, LLC                                                                  PLAINTIFF

vs.                                  Case No. 4:16-cv-04019

INFINITY HEADWEAR &APPAREL, LLC                                                     DEFENDANT

                                            ORDER

       Plaintiff Sorrell Holdings, LLC ("Sorrell") has filed a Motion to Lift Stay and For Entry of

Proposed Scheduling Order. ECF No. 78. Defendant, Infinity Headwear & Apparel, LLC

("Infinity"), has responded. ECF No. 80. The parties have consented to the jurisdiction of a United

States Magistrate Judge to conduct any and all proceedings in this case, including conducting the

trial, ordering the entry of a final judgment, and conducting all post-judgment proceedings. ECF No.

33. After considering this Motion, the Court finds it should be GRANTED IN PART.

       On January 3, 2019, the Court issued a stay of this case pending the ex parte reexamination

of U.S. Patent No. 6,887,007 (the “patent-in-suit”) by the United States Patent and Trademark Office

until further order of the Court. ECF No. 68. On or about April 22, 2019, the United States Patent

and Trademark Office issued a Notice of Intent to Issue Ex Parte Reexamination Certificate. ECF

No. 69. In light of this, the stay of this case should and hereby is LIFTED.

       The Court will separately issue a new Final Scheduling Order, setting a new trial date and

new pretrial deadlines.

       DATED this 7th day of January 2020.

                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      U.S. MAGISTRATE JUDGE

                                                -1-
